IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-24,079-12


WILLIAM LESTER RICE, Relator

v.


JUDGE, 185TH DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM HARRIS COUNTY



 Per curiam.


O R D E R


 This is an original application for a writ of mandamus.  Relator contends that he filed an
application for writ of habeas corpus in the 185th Judicial District Court on August 11, 2004, in
cause number 857604, but more than thirty-five days have elapsed and the application has not
been forwarded to the Court of Criminal Appeals.  Relator also alleges that an order designating
issues was entered September 13, 2004.
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The respondent, Judge of the 185th
Judicial District Court of Harris County, is ordered to file a response with this Court within thirty
days by having the district clerk submit the record on such habeas corpus application or by
setting out the reasons that findings have not been made in the period since the order designating
issues was entered.  This application for writ of mandamus is held in abeyance pending
compliance with this order.
	IT IS SO ORDERED this the 8th day of February, 2006.

DO NOT PUBLISH